Citation Nr: 0126157	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  98-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for low back strain with 
sciatic neuritis secondary to herniated intervertebral disc 
at L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to May 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDING OF FACT

Low back strain with sciatic neuritis secondary to herniated 
intervertebral disc at L5-S1 is currently manifested by 
moderate to severe limitation of motion in the lumbar spine.


CONCLUSION OF LAW

Disability associated with low back strain with sciatic 
neuritis secondary to herniated intervertebral disc at L5-S1 
more closely approximates the criteria for a 40 percent 
evaluation for limitation of motion of the lumbar spine.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established in October 1955 for low 
back strain, and the disability was assigned a 10 percent 
evaluation under Diagnostic Code 5295 for lumbosacral strain.  
The RO severed service connection in December 1961, but it 
was restored by the Board in a November 1962 decision.  In 
November 1972, the RO recharacterized the service connected 
disability as low back strain with sciatic neuritis secondary 
to a herniated intervertebral disc at L5-S1, finding that 
they were unable to satisfactorily dissociate the 
symptomatology associated with the ruptured disc from the 
service connected low back strain.  The evaluation was 
increased to 20 percent under Diagnostic Code 5295.

This appeal stems from a September 1997 rating decision that 
confirmed and continued the 20 percent evaluation.  In August 
1998 and again in July 2000, the Board remanded the appeal 
for VA examination.  The appeal has now been returned for 
appellate consideration.  

The appellant through his accredited representative contends 
that he is entitled to a 40 percent evaluation under the 
criteria for rating lumbosacral strain and a separate 
evaluation of 20 percent under the criteria for rating 
intervertebral disc syndrome.  The appellant has reported 
that he has days when he could not get out of bed because of 
the stiffness in his back and the pain that radiated down 
into both legs.  He used a cane because he could not keep his 
balance due to pain and numbness in his legs.  He did not 
have the range of motion in his back to even tie his shoes.  
The appellant complained that the reports of his statements 
in VA examinations were greatly exaggerated.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim have been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  By virtue of the 
September 1997 rating decision and the Statement of the Case 
and Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for an 
increased rating.  The Board's Remands provided notice of the 
concept of functional impairment and the evidence necessary 
to establish a higher evaluation under those provisions.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and this evidence was 
obtained by the RO.  The appellant has not referenced any 
unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim, rather in September 2001, his representative 
certified that there was no outstanding evidence.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in August 1997, November 1998 and 
November 2000 that specifically addressed orthopedic and 
neurological disability.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The representative has contended that the RO's actions did 
not comply with the Board's Remand instructions.  A Remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the Remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  We have 
considered the representative's contentions, but find that 
there is no basis to grant a Remand in this case.  In August 
1998, the Board remanded the appeal with instructions to the 
RO to afford the appellant neurological and orthopedic VA 
examinations.  The orthopedic examiner was to describe any 
functional impairment and the neurological examiner was to 
describe any neurologic deficits related to the service 
connected low back strain with sciatic neuritis.  Both 
examinations were conducted in November 1998.  The claims 
folder was reviewed and both functional impairment and 
neurological deficit was reported.

In July 2000, the Board remanded the appeal again because the 
examinations conducted in November 1998 reported inconsistent 
results and because there was a suggestion that the condition 
had worsened.  The RO was instructed to conducted VA 
orthopedic and neurological examinations by physicians who 
had not previously examined the appellant.  The orthopedic 
examiner was to report functional impairment.  The 
neurological examiner was to report the presence of 
symptomatology associated with lumbosacral strain and/or 
intervertebral disc syndrome.  After the development was 
completed, the RO was instructed to readjudicate the claim 
and rely on the Diagnostic Code that more accurately 
reflected the appellant's symptomatology (Diagnostic Code 
5293 for intervertebral disc syndrome or Diagnostic Code 5295 
for lumbosacral strain).  

The RO obtained orthopedic and neurological VA examinations 
in November 2000.  The orthopedic and neurologic examiners 
who conducted the examinations had both previously examined 
the appellant, but were apparently the only such available 
specialists.  However, the appellant had objected to 
examination by the neurologist of record, and we note that a 
special effort was made to have the nerve conduction studies 
performed by a physician who had not previously examined the 
appellant.  We do not interpret the holding in Stegall to 
require that the RO or VA Medical Center hire additional 
specialists in order to fulfill the letter of a Remand 
instruction.  Rather, we hold that the requirement for 
examination by physicians who had not previously examined the 
appellant was sufficiently complied with by the VA Medical 
Center's efforts and through the evaluation by an additional 
examiner.  The appellant's right to compliance with Remand 
orders has been protected.

The representative has argued that the RO failed to provide 
reasons and bases for its decision to rate the appellant 
under all the potentially applicable diagnostic criteria.  We 
note that the Remand instructions required that the RO rely 
on the Diagnostic Code that more accurately reflected the 
appellant's symptomatology.  The Supplemental Statement of 
the Case issued in May 2001 discussed the medical evidence 
developed on Remand and relied on the criteria for rating 
intervertebral disc syndrome.  Accordingly, it was wholly in 
compliance with the Remand instructions.  In denying the 
representative's request for a Remand, we hold that the RO 
has complied with the second Remand instructions as well so 
as permit us to proceed to a determination of the merits of 
the claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

Evaluations for distinct disabilities resulting from the same 
injury can be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  The representative has asserted 
that separate evaluations should be assigned under the 
criteria for rating lumbosacral strain and intervertebral 
disc syndrome, however the Board notes that the diagnostic 
criteria for lumbosacral strain and intervertebral disc 
syndrome involve overlapping manifestations.  Specifically, 
both include muscle spasm and pain.  Therefore to rate the 
appellant under both would constitute evaluation of an 
identical manifestation of the same low back disability under 
two different diagnostic criteria.  The rating schedule 
specifically requires the avoidance of "pyramiding" or 
evaluating the manifestations of the same disability under 
various diagnoses.  The Board may consider the application of 
either diagnostic criteria to determine whether a higher 
evaluation could be granted if the manifestations were 
evaluated under those criteria.  However, the lumbar spine 
disability may not be rated separately under both diagnostic 
codes.  38 C.F.R. § 4.14 (2001); VAOGCPREC. 36-97 (December 
12, 1997); VAOGCPREC. 9-98 (August 14, 1998).

Pertinent to this case, the appellant's service connected low 
back strain with sciatic neuritis secondary to herniated 
intervertebral disc at L5-S1 may be rated based on limitation 
of motion of the low back, or lumbosacral strain, or 
intervertebral disc syndrome.  In keeping with 38 C.F.R. 
§ 4.7, the disability may be rated under the Diagnostic Code 
which produces the higher rating, if that Diagnostic Code 
better reflects the extent of the appellant's disability.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2001).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45 (2001), 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2001).

Medical records from the University of Arkansas University 
Hospital in January 1996 documented neck and head complaints 
that stemmed from a 1993 motor vehicle accident.  On physical 
examination his patellar reflexes were 3+ and his ankle jerks 
were 2+.  There were no Hoffman's or Babinski signs.  Tone on 
the lower extremities was good.  His muscle bulk appeared 
normal.  His gait was slightly wide-based but was steady.  He 
was unable to do tandem walking without significant aid.  In 
January 1997 he was evaluated for complaints of back pain 
with tingling.  Magnetic resonance imaging was said to look 
good.  There was no strain and no herniated nucleus pulposus 
identified.  Non-surgical chronic low back pain was assessed.

A VA examination was conducted in August 1997.  The appellant 
reported pain located in the mid-portion of his low back.  He 
experienced intermittent exacerbations of the pain about 3 
times a week.  He did not describe any radicular pain or 
paresthesia in the lower extremities.  He was able to do 
housework.  He usually walked 2-miles a day but stated he was 
able to walk 5.5-miles if he had to.  He could lift 50-lbs. 
but could only lift 10-lbs. and move it.  He avoided 
prolonged sitting or bending because it exacerbated his pain.  
On physical examination there was only minimal paraspinous 
muscle spasm bilaterally.  There was full range of motion of 
the lumbosacral spine with flexion to 70 degrees, extension 
to 30 degrees and lateral flexion to 30 degrees.  Straight 
leg raising was negative bilaterally to 70 degrees.  
Neurological examination of the lower extremities revealed 
good muscle bulk.  There was no atrophy or fasciculations.  
He was able to walk on his heels, his toes, and do a complete 
knee bend.  Strength and muscle tone of all of the muscle 
groups in the lower extremities was within normal limits.  
Touch and pinprick sensation was intact in all of the major 
dermatomes of the lower extremities.  Patellar and tendon 
jerks were 2+ and symmetrical.  Achilles tendon jerks were 1+ 
and symmetrical.  Plantar response was flexor bilaterally.  
The impression was chronic musculoskeletal low back pain with 
no evidence of neurological deficit.

X-ray examination in August 1998 revealed degenerative disc 
disease in the lumbar spine.  Physical examination in 
September 1998 and October 1998 documented tenderness in the 
lumbosacral spine area with paraspinal tenderness.  There was 
no muscular weakness.  Deep tendon reflexes were 1+ 
bilaterally and there was no sensory disturbance.

VA examinations were conducted in November 1998.  On 
neurological examination the appellant reported pain located 
in the mid-portion of his low back that radiated over his 
buttocks.  He intermittently had pain that radiated down the 
posterior aspect of the left lower extremity to the sole of 
his left foot.  He did not describe any paresthesia in a 
radicular distribution.  Magnetic resonance imaging in 
January 1997 had revealed a mild annular disc bulge in the 
lumbar region but there had been no evidence of herniated 
nucleus pulposus or nerve root compression.  He continued to 
walk 2-miles per day for cardiovascular fitness and reported 
that he could lift and carry 5-lbs. indefinitely without 
pain.  He reported that on the day of the examination his 
back was hurting more than usual.  On physical examination he 
ambulated slowly and limped on the left lower extremity.  
There was no significant paraspinous muscle spasm.  There was 
no pelvic tilt.  There was full range of motion of the 
lumbosacral spine with flexion to 70 degrees, extension to 20 
degrees and lateral flexion to 30 degrees.  Straight leg 
raising was negative bilaterally.  Motor strength and muscle 
tone in all of the major muscle groups in both lower 
extremities was within normal limits.  There was no atrophy 
or fasciculations.  Touch and pinprick sensation was intact 
in all major dermatomes of both lower extremities.  Patellar 
and Achilles tendon jerks were 2+ and symmetrical.  Plantar 
response was flexor bilaterally.  Electromyography in 
December 1998 was normal.  There was no electrodiagnostic 
evidence of left or right lower extremity radiculopathy.  The 
neurologist concluded that although the appellant described 
radicular pain in the left lower extremity consistent with 
sciatica, there was no objective neurological finding of this 
on examination whatsoever.  A full range of motion was noted.  
Chronic low back pain was diagnosed.  

On orthopedic examination, the appellant reported that this 
gait was poorly coordinated, although he walked 2-miles each 
day.  He reported a sense of fatigue in the left leg.  He was 
having a painful attack on the day of the examination and 
reported that his pain was 10/10 when at other times it was 
4-5/10.  He preferred to stand during a major portion of the 
examination but later lowered himself gently into a chair.  
He disrobed with slow, deliberate and laborious movements.  
He stood with a level pelvis and level shoulders.  There was 
no evidence of a leg length discrepancy.  Forward flexion was 
to 30 degrees, lateral flexion was to 15 degrees.  He was not 
capable of any extension.  The physician indicated that a 
person in his age group and of his body build should be able 
to flex to 80 degrees, side bend to 30 degrees and extend to 
at least 20-25 degrees.  He was able to heel walk and toe 
walk without evidence of muscle weakness.  While doing this 
he would stagger and have forceful exhalations.  He indicated 
he was having pain along the inside of the thighs and legs.  
Straight leg raising produced back pain bilaterally.  
Lasegue's maneuver did not change the course of the pain.  
Straight leg raising was possible to 55 degrees.  Knee and 
ankle reflexes were 2+ bilaterally.  Heel-to-knee test 
created back pain bilaterally.  Provocative test was positive 
on the left side.  The appellant developed numbness in the 
left lower extremity on the examination table.  Sensory 
evaluation did not reveal any clear-cut evidence of 
hypalgesia and hypesthesia that would define a defect, either 
in a peripheral nerve or a dermatome.  X-ray examination 
revealed degenerative changes.  The impression was of 
degeneration, nucleus pulposus, degenerative joint disease 
and spur formation in the lumbar spine.  His restrictions of 
the range of motion of active efforts were accepted as his 
range of motion.  Passive testing would have been painful.  
His manifestation of stiffness and complaints of pain 
indicated a severe limitation of function on the day of 
examination.  The examiner was unable to comment on excessive 
fatigability, although pain would most likely induce easy 
fatigability.  The appellant described pain on use and during 
flare-ups.  He acted as if he were in pain.  The anatomical 
findings on X-ray examination provided some rationale for the 
presence of pain and stiffness but did not explain the loss 
of function.

Physical examination in January 1999 documented tenderness in 
the lumbosacral spine area with paraspinal tenderness.  There 
was no muscular weakness.  Deep tendon reflexes were 1+ 
bilaterally and there was no sensory disturbance.  Magnetic 
resonance imaging in March 1999 revealed degenerative disc 
disease and arthritis.

Electromyography in May 1999 was abnormal.  Evaluation by a 
physical therapist in May 1999 documented no gait deviations, 
although he ambulated with a cane.  Reflexes were intact.  
Range of motion in the trunk was normal.  Range of motion in 
the lower extremities was normal but he complained of pain on 
straight leg raising.  Strength in the lower extremities was 
5/5.  Physical examination in May 1999 documented tenderness 
in the lumbosacral spine area with paraspinal tenderness.  
There was no muscular weakness.  Deep tendon reflexes were 1+ 
bilaterally and there was no sensory disturbance.

A VA orthopedic examination was conducted in November 2000.  
The appellant reported continued back pain.  He was able to 
stand about 20 minutes at which time he developed leg pain 
that he described as being almost electrical, that extended 
down both thighs in a generalized distribution to below his 
knees.  He walked to the examining room slowly using a cane.  
He walked with a rhythmic gait and did not show signs of a 
limp.  He carried items in a plastic bag that he used to 
dress and undress.  He used a homemade applicator to apply 
his stockings so he did not have to bend forward.  He used a 
boot hook.  He used these devices in a familiar and skilled 
way and the items showed signs of usage.  Efforts to undress 
produced a great deal of reddening about the face.  His 
movements around the examining room were hesitant, slightly 
fearful, and slightly imbalanced.  He flexed cautiously to 30 
degrees, and exhibited lateral flexion to 20 degrees, and 0 
degrees of extension.  The extremes of all of these ranges 
were fairly painful and the extreme of the effort of 
extension was painful.  Patients in his age group would be 
expected to demonstrate 80 degrees of flexion, 30 degrees of 
lateral flexion, and extension of 25-30 degrees.  He 
complained of pain being produced mainly in the low back.  He 
moved stiffly.  In the sitting position with confusion, he 
showed excellent response at the knee and ankle reflex.  
Sitting leverage testing did not cause trunk extension, 
although he complained of some back pain at the height of 
full extension.  Straight leg raising was possible to 
approximately 50-60 degrees, at which point his hamstrings 
tightened.  He complained of pain but this was not radicular 
pain and the Lasegue's maneuver did not change it.  Sensory 
examination was extremely difficulty to evaluate based on the 
disparate findings.  X-ray examination revealed degenerative 
changes.  Degenerative disc disease, bulging, and 
degenerative arthritis were diagnosed.  Active range of 
motion was reported, as passive movement was not possible 
since there was pain at the end point.  The reported ranges 
represented limitation of function due to pain and stiffness.  
The appellant reported a history of limited endurance and 
easy fatigability.  Rapid coordinate movement would not be 
possible.  Additional range of motion loss was expected 
during increased symptoms.  Weakened movement would occur 
because of limited endurance.  Fatigability would be easily 
reached because of lack of endurance.  He was incoordinate 
during movements in the examining room.  He described his 
abilities in such a way that his functional ability was 
impaired.  It was the examiner's opinion that his back hurt 
so much that it would hurt on a consistent basis and that 
flare-ups particularly due to excessive activity were rare.  
It was reasonable to assume that the loss of mobility was 
secondary to multiple joint changes in the disc and facet 
joints.

On neurological examination, the neurologist first reviewed 
the evidence of record and the discordance between the 
neurological and orthopedic VA examinations in 1998.  
Electromyography in 1998 had revealed no radiculopathy.  
Magnetic resonance imaging in 1998 had revealed herniated 
nucleus pulposus at L5-S1 with smaller bulges in the higher 
segments.  The examiner noted the May 1999 electromyography 
that was reported as abnormal.  In his opinion the results 
could not be said to be definitively abnormal and further did 
not correspond to the level of the appellant's herniated 
disc.  The level of activity that the appellant described was 
drastically different from what he had described in November 
1998.  Now he said he could only walk 30-yards and only lift 
5-10-lbs.  Examination of his lumbar spine did not reveal any 
evidence of pelvic tilt or significant muscle spasm.  He 
claimed to have pain with flexion to 35 degrees, extension to 
5 degrees, left lateral flexion to 10 degrees and right 
lateral flexion to 15 degrees.  Straight leg raising was 
negative bilaterally and there was no evidence of 
Goldthwait's sign.  Motor strength and muscle tone of all 
major muscle groups in both lower extremities was within 
normal limits.  There was no atrophy or fasciculations.  
Touch sensation was intact in all major dermatomes in both 
lower extremities.  He alleged to have loss of pain sensation 
as tested by pinprick all the way up to the abdomen.  On 
repeated sensory examinations, the level at which this 
anesthesia disappeared varied between the umbilicus and the 
xiphoid process.  This was not anatomical and not 
physiological.  Biceps and triceps tendon jerks were 2+ and 
symmetrical.  Plantar responses were flexor bilaterally.  
Cremasteric and abdominal reflexes were intact bilaterally.  
X-ray examination revealed degenerative changes in the lumbar 
spine.  Chronic low back pain was diagnosed.  There was 
evidence of degenerative disc disease of the lumbar spine 
that was not noted on magnetic resonance imaging in 1997 but 
was noted on magnetic resonance imaging in 1999.  There was 
no objective clinical evidence of lumbar radiculopathy.  
Electromyography/nerve conduction studies performed by a 
different examiner were normal.  There was no 
electrodiagnostic evidence of left or right lower extremity 
radiculopathy.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered whether a higher evaluation could be 
assigned under the applicable Diagnostic Codes.

Severe limitation of motion of the lumbar spine is assigned a 
40 percent rating.  Moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating.  Slight 
limitation of motion of the lumbar spine is assigned a 10 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(2001).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, is 
assigned a 60 percent rating.  Severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief, is 
assigned a 40 percent rating.  For moderate intervertebral 
disc syndrome with recurring attacks, a 20 percent rating is 
warranted.  For mild intervertebral disc syndrome, a 10 
percent rating is warranted.  Postoperative and cured, is 
assigned a 0 percent rating.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293 (2001).

Severe lumbosacral strain; with listing of whole spine to 
opposite side, positive Goldthwaite's sign; marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, is assigned a 40 percent 
rating.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position, a 
20 percent rating is warranted.  With characteristic pain on 
motion, a 10 percent rating is warranted.  With slight 
subjective symptoms only, a 0 percent rating is warranted.  
38 C.F.R. § 4.71a; Diagnostic Code 5295 (2001).

The evidence supports a 40 percent evaluation for limitation 
of motion of the lumbar spine under Diagnostic Code 5292 when 
the Board takes into account the functional limitation 
imposed by painful movement.  Limitation of motion in the 
lumbar spine was no more than slight on VA examination in 
August 1997 when the appellant reported that his back was 
hurting more than usual.  His limitation of motion was 
reported in the later examinations to the point where pain 
limited motion.  On VA examination in November 1998, there 
was a large disparity with the neurologist reporting full 
range of motion and the orthopedist detailing moderate to 
severe limitation of motion in the lumbar spine.  On VA 
examination in November 2000, there was limitation of motion 
that was moderate to severe on both the neurological and 
orthopedic examinations.  We have no basis to distinguish or 
assign greater probative value to either of the VA examiner's 
findings.  When we consider the functional limitation imposed 
by pain as detailed by the orthopedist, and the appellant's 
use of assistive devices that appeared worn, and when we 
afford the appellant the benefit of the doubt, it appears 
that his lumbar spine disability approximates the higher 
evaluation.  Our consideration of functional impairment is 
confined to a determination of whether there is limitation of 
motion due to these factors.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  The Court has established that the DeLuca 
provisions are applicable to limitation of motion, and as 
this decision assigns the maximum evaluation for a limitation 
in range of motion, further consideration of the factors of 
functional limitation is not warranted.  A higher evaluation 
for lumbosacral strain is not possible.  Where the law and 
not the evidence is dispositive, the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).

The preponderance of the evidence is against a higher 
evaluation under the criteria for rating intervertebral disc 
syndrome.  Repeated neurological examinations, including 
examinations by different neurologists, repeatedly revealed 
no objective physiological evidence of sciatic neuropathy.  
Neurological examination was essentially normal without any 
findings compatible with sciatic neuropathy in 1996 records, 
and on VA examination in August 1997, 1998, and 2000.  
Electrodiagnostic studies were normal in 1998.  May 1999 
electromyography was not definitively abnormal, and there was 
no electrodiagnostic evidence of radiculopathy in 2000.  We 
have considered that although the appellant has reported 
radicular symptoms to some examiners, there has been little 
or no objective evidence consistent with the site of his disc 
herniation that would support his complaints.  Therefore, we 
find there are little or no neurological findings appropriate 
to the site of the diseased disc.  Muscle spasm has been 
consistently absent with only tenderness reported in some of 
the clinical records.  In the absence of these objective 
findings, a higher evaluation is not warranted.  Although a 
veteran is competent to report the location and frequency of 
his pain, we accord his statements little probative value in 
light of the lack of objective clinical evidence that 
demonstrates sciatic neuropathy.  Therefore, in spite of his 
assertion of recurring attacks or persistent symptoms, the 
preponderance of the evidence is against the claim.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluations for limitation of motion of 
the lumbar spine is adequate and that the appellant does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  A high schedular evaluation is 
recognition of a significant amount of interference with 
employment.  Marked inference with employment or frequent 
periods of hospitalization due to limitation of motion of the 
lumbar spine has not been shown.  The appellant has reported 
no hospitalizations for this disability and no competent 
examiner has concluded that he has marked interference with 
employment due to his lumbar spine disability.


ORDER

A 40 percent evaluation for limitation of motion of the 
lumbar spine is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

